Citation Nr: 1216233	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-36 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral knee arthritis, to include as secondary to the Veteran's service-connected rheumatic fever, inactive.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Thereafter, the claims file was returned to the RO in Roanoke, Virginia.  

In August 2009, June 2010, and May 2011, the Board remanded the claims for additional development.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran is service-connected for rheumatic fever, inactive, evaluated as 10 percent disabling.  

3.  The competent and probative medical evidence of record preponderates against a finding that the Veteran currently has bilateral knee arthritis that is due to any incident or event in military service, or that is proximately due to, the result of, or aggravated by the Veteran's service-connected rheumatic fever, inactive.  

4.  The competent and probative medical evidence of record demonstrates that the Veteran's service-connected disability alone is not of such nature and severity as to prevent him from securing or following any substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Bilateral knee arthritis was not incurred in or aggravated by the Veteran's active military service, nor is it secondary to the service-connected rheumatic fever, inactive.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the February 2007 letter sent to the Veteran.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  Additionally, he was informed of the evidence necessary to substantiate the claim for service connection on a secondary basis.  The letter stated that he must show evidence of the claimed physical condition and a relationship between the claimed condition and service or a service-connected condition.  The February 2007 letter also informed the Veteran of the evidence necessary to substantiate the claim for entitlement to a total rating for compensation based on individual unemployability by informing him of the specific criteria needed for that benefit.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the February 2007 VCAA letter to the Veteran included the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal should the claims be granted.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records and private treatment records from May 1979 to August 2010.  The Veteran was also provided VA examinations in connection with his claims, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Bilateral Knee Arthritis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131(West 2002).  Service connection for certain "chronic diseases" (including arthritis) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See 71 Fed. Reg. 52744 (2011).  The amendment sets forth language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that service connection is warranted for his arthritis in both knees.  In a May 2008 statement, the Veteran explained that his bilateral knee arthritis is a direct result of his service-connected rheumatic fever.  He stated that since having rheumatic fever in service, he has endured limited mobility due to the loss of range of motion in his left leg, endured problems getting in and out of automobiles due to his left leg, stopped driving, has difficulties walking long distances or standing in place for a long period of time, and undergone total replacements in both knees.  He asserts that service connection is warranted for his bilateral knee arthritis.  

In this case, as will be explained below, the Veteran has been diagnosed with bilateral knee osteoarthritis.  In addition, service connection is in effect for rheumatic fever, inactive.  Therefore, the first two elements are accordingly satisfied.  Thus, the remaining question is whether or not the Veteran's bilateral knee arthritis is caused by the Veteran's service-connected rheumatic fever, inactive.  

The Veteran's service treatment records show that in April 1955, the Veteran was admitted to a United States Air Force hospital with complaints of migratory polyarthritis.  During the two weeks prior to his hospitalization, it was noted that the Veteran complained of pain in both knees, ankles, writs, elbows, and shoulders.  Upon admission to the hospital, there was noted swelling and pain in the right ankle, and he denied a history of rheumatic fever or growing pains.  During his hospital stay, the Veteran was treated with acute rheumatic fever and placed on procaine penicillin intramuscularly and aspirin.  Pain and swelling associated with the ankles subsided, and there was no recurrence of the arthritis thereafter.  He was discharged from the hospital and ultimately from the United States Air Force under a "routine discharge."  He was diagnosed with rheumatic fever, active, with heart involvement and endocarditis of the aortic and mitral valves, and advised to continue oral penicillin daily, indefinitely, or bicillin injections once a month, and to report to a VA hospital for follow-up care.  Upon separation from service, clinical evaluation of the Veteran's lower extremities was normal, as reflected on the June 1955 report of medical examination at separation.  

After discharge from service, post service treatment records reveal complaints for bilateral knee problems.  Beginning in May 1999, private treatment records note complaints of pain and discomfort in the knees when ambulating.  A private physician stated that the knee pain can be accounted for based upon the Veteran's "excessive weight."  In May 2000 private treatment records, it was reported that his right knee pain had worsened, and as such, he was advised to see a rheumatologist.  Complaints of bilateral knee pain continued in September 2000, and in October 2000, a private physician diagnosed him with rheumatoid arthritis after continuing complaints of right knee stiffness in the morning, muscle tightness, and crepitus.  In February 2001, the diagnosis changed, and a private physician assessed with him with osteoarthritis of the knees, and he began a series of hyalgan injections, specifically for the right knee.  By May 2001, private treatment records report improvement in the mobility of the Veteran's right knee after completing approximately two and a half months of hyalgan injections.  Physical examination testing revealed a cool right knee with a loss of approximately 5 degrees of full extension with no effusion or synovitis.  He was diagnosed with symptomatic osteoarthritis.  In November 2001, improvement of the knees continued after the hyalgan injections, and the Veteran was diagnosed with symptomatic osteoarthritis.  However, by June 2002, the pain returned in the right knee, and the Veteran underwent an orthopedic consultation in September 2002.  As noted in the private September 2002 orthopedic consultation report, the Veteran complained of long-standing pain in his right knee, less so than the left knee.  He reported the pain being aggravated by ambulation, which has required the use of a cane on a regular basis.  After physical examination and x-ray testing, he was diagnosed with end stage tricompartmental arthritis of the right knee.  A total right knee replacement was recommended by the private physician, and in October 2002, a right total knee arthroplasty was performed.  See the October 2002 private operative report.  The postoperative diagnosis was end stage degenerative arthritis of the right knee.  Private treatment records thereafter reflect follow-up treatment with minimal swelling of the right knee with full range of motion and no stability.  In August 2003, the Veteran was noted as making good progress with substantial improvement in the pain and discomfort experienced in the right knee after the total knee replacement.  He was assessed with seronegative rheumatoid arthritis and status post successful right total knee replacement.  

The Veteran's complaints of knee pain returned in November 2004.  See the November 2004 private treatment record.  In June 2006, the Veteran underwent a total knee arthroplasty of the left knee.  

In March 2007, the Veteran underwent a VA examination for his claimed bilateral knee arthritis.  After review of the claims file and physical examination of the Veteran, the VA examiner concluded that the Veteran's osteoarthritis is complicated by his overweight status.  He opined that it is "less likely as not" that the bilateral knee arthritis is a direct result of his in-service rheumatic fever.  

Since the private treatment records mentioned previously showed diagnoses of both rheumatoid arthritis and osteoarthritis, and the March 2007 VA examiner only mentioned osteoarthritis of the knees, the Board remanded the claim for an additional VA examination.  See the August 2009 Board remand.  

In November 2009, the Veteran was afforded a second VA examination to determine the etiology of his bilateral knee arthritis.  After review of the claims file and physical examination of the Veteran, the VA examiner determined that the Veteran does not have rheumatoid arthritis.  The examiner further concluded that it is less likely than not (less than a 50 percent probability) that any current osteoarthritis is caused or aggravated by rheumatic fever.  She explained that current x-rays of the knees reveal only osteoarthritis and not rheumatoid arthritis.  Additionally private medical records reflect a diagnosis of osteoarthritis with negative results from a rheumatoid factor test.  Furthermore, while the Veteran has intermittent stiffness and claims generally symmetric arthritis, the examiner indicated that he failed to show rheumatoid nodules, his rheumatoid factor was negative, there were no characteristic x-ray findings of rheumatoid arthritis of any joints, and the physical examination of all joints in which the Veteran claimed to have arthritis is inconsistent with rheumatoid arthritis.  The VA examiner noted that there is no evidence of the Veteran having rheumatoid arthritis in service, but rather he had acute rheumatic fever, which the examiner explained is different from rheumatoid arthritis and both are etiologically unrelated.  

Because the November 2009 VA examiner did not provide an opinion as to whether the Veteran's bilateral knee arthritis is related to his active military service, the Veteran underwent an additional VA examination.  See the June 2010 Board remand.  In July 2010, the Veteran underwent a third examination to determine the etiology of his bilateral knee arthritis.  At the examination, the Veteran informed the examiner that he had polymigratory arthritis when he had rheumatic fever in service in 1955.  He indicated that it affected several joints, including his knees.  Since that time, he has undergone bilateral knee replacements in 2002 and 2006, with a patellar tendon rupture of the left knee after the left knee replacement.  He stated that he takes Tylenol three for knee pain, which has not worked well and has resulted in problems walking, standing, and getting in and out of vehicles.  After physical examination and x-ray testing of the Veteran, the VA examiner diagnosed him with status bilateral total knee replacements secondary to severe degenerative arthritis and repair of rupture patella tendon of the left knee.  After a thorough review of the Veteran's claims file, the VA examiner opined that it is less likely than not that the bilateral knee arthritis is related to his military service, the in-service rheumatic fever, or the service-connected rheumatic fever.  He explained that there is no medical evidence of any knee disorder, to include knee arthritis, at the time of discharge from service or within one year following service.  

In support of his claim, the Veteran submitted a private medical statement from A.B., M.D in August 2010.  Dr. A.B. stated that he has treated the Veteran for more than 25 years for a number of problems, including hypertension, bronchial asthma, gastrointestinal bleeding, arthritis, and cardiac arrhythmias.  He stated that the Veteran reported a history of being diagnosed with rheumatic fever while in service and that as part of the diagnosis he experienced arthritis as well as carditis, acutely.  He further added that he was informed by the Veteran that the arthritis has worsened significantly and has undergone knee replacements in the last several years.  

The Board acknowledges the August 2010 private medical statement; however, in weighing the probative value of such opinion, the Board finds it is less probative than the highly probative November 2009 and July 2010 VA medical opinions.  As mentioned above, Dr. A.B. seems to imply that the Veteran's bilateral knee arthritis is attributable to his service-connected rheumatoid fever.  He noted that the diagnosis of rheumatic fever in service included a diagnosis of arthritis.  However, there is no evidence that Dr. A.B. reviewed the Veteran's claims file prior to rendering his statement.  Rather, he states that the Veteran reported the described history to him.  As discussed above, the service treatment records do not show a diagnosis of arthritis is service.  The Court has found that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Therefore, the Board finds that the November 2009 and July 2010 VA opinions provide more supporting clinical data and rationale against an etiological relationship than the August 2010 private medical opinion in support of such a relationship, and thus have more probative value.  As such, service connection for bilateral knee arthritis, to include as secondary to the Veteran's service-connected rheumatoid fever, inactive, must be denied.  

To the extent that the Veteran contends that he incurred his bilateral knee arthritis in active service or on a direct basis, as due to an injury or disease incurred in active service, the Board finds that service connection a direct basis is not warranted.  There is no competent evidence of record showing that the Veteran's current bilateral knee arthritis was incurred in, or are causally related to, service.  As previously stated, while the Veteran was treated for rheumatic fever during his military service in April 1955, there is no evidence of bilateral knee arthritis during service or upon discharge from service, as lower extremities were noted as being normal at discharge.  See the June 1955 separation examination report.  The Board notes that there is no medical evidence of bilateral knee arthritis for more than approximately 44 years after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  As discussed above, the probative July 2010 VA opinion weighs against a finds of service incurrence.

The Board has weighed the Veteran's statements as to continuity of bilateral knee arthritis and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, findings during service and shortly afterward, and the absence of complaints or treatment of bilateral knee arthritis for decades after service.  The Board finds that the evidence of the passage of so many post-service years before documentation of bilateral knee arthritis along with normal findings on the 1955 separation examination, and the lack of complaints or treatment of bilateral knee arthritis until approximately 1999 contradicts his assertions that he has had endured bilateral knee problems since service, and, therefore, the statements that he has had a continuity of symptomatology since service are not credible and carry no probative weight.  See Buchanan, supra; Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  Additionally, the July 2010 VA examiner concluded that it is "less likely than not" that the Veteran's bilateral knee arthritis is caused or aggravated by his in-service rheumatic fever or otherwise etiologically related to his active military service.  See the July 2010 VA examination report.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of these symptoms since service separation.  

The Board also acknowledges that the Veteran submitted internet articles discussing rheumatoid arthritis and osteoarthritis.  To the extent that the internet articles rise to the level of a medical article or medical treatise, the Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In short, articles and treatises tend to be general in nature and to not relate to the specific facts in a given Veteran's claim.  In the present case, the articles submitted by the Veteran fall into this (general) category.  Further, the articles are not combined with an opinion of a medical professional.  Therefore, this evidence is not material as to the issue of whether his bilateral knee arthritis is related to service.  

There is no competent evidence of record relating the Veteran's current bilateral knee arthritis to his active military service.  Without evidence of a chronic bilateral knee disability in service, degenerative joint disease (arthritis) within the first post-service year and with no probative evidence of a nexus between his bilateral knee arthritis and service, service connection for such disability is not warranted.  

The Board has considered the arguments advanced by the Veteran that his bilateral knee arthritis is related to his military service or to his service-connected rheumatic fever, inactive.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, bilateral knee arthritis requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral knee arthritis, to include as secondary to service-connected rheumatoid fever, inactive, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55. 

TDIU

The Veteran is seeking entitlement to a total disability rating due to unemployability.  Specifically, the Veteran has asserted that his arthritis prevents him from securing or following a substantial gainful occupation.  See the June 2007 VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran is currently in receipt of service connection benefits for rheumatic fever, inactive, with heart involvement of the aortic and mitral valves, which is rated as 10 percent disabling, effective December 1958.  His combined disability rating is 10 percent.  See 38 C.F.R. § 4.25.  

Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

Review of the record reveals that the Veteran completed four years of college and received a bachelor's degree in electrical engineering in 1959.  He reported that he worked for the United States Patent and Trademark Office as a patent examiner and instructor from 1989 to 1999.  He indicated that he became too disabled to work because of his arthritis in June 1999.  See VA From 21-8940, received by the RO in June 2007.

In March 2007, the Veteran was afforded a VA examination in connection with his claim.  Upon review of the claims file and physical examination of the Veteran, the VA examiner determined that the Veteran's service-connected rheumatic fever had not worsened in severity or reactivated based on previous studies of record.  Additionally, the VA examiner noted that his bilateral knee osteoarthritis has been complicated by his overweight status.  As for his employability, in an April 2007 VA addendum report, the VA examiner stated that the Veteran is not employable because of his age and the severe disease involving his knees.  He concluded that there is no evidence that the Veteran's service-connected disability has an overall effect on his daily living and physical activities, but rather, his asthma and bilateral knee arthritis have affected his employability.  

In support of his claim, the Veteran relies upon a statement submitted by E.P., M.D., dated November 2002, who conducted a rheumatology consultation.  In evaluating the Veteran, Dr. E.P. noted that the Veteran came to his office beginning in September 2000 with complaints of pain and discomfort in both knees and his right shoulder.  After conducting a rheumatologic examination as well as x-ray testing, he assessed the Veteran with severe osteoarthritis, complicated by the Veteran's overweight status.  He stated that the Veteran has significant pain on ambulation, which has been aggravated by stair climbing and prolonged standing.  Dr. E.P. concluded that the Veteran's clinical status is one of "total disability."  

After careful review of the record, the Board finds that the evidence does not support a finding that referral of the case to the Director, Compensation and Pension Service for extra-schedular consideration is warranted.  In making this determination, the Board is not refuting the Veteran's noted physical limitations of record associated with his bilateral knee arthritis, his own contentions that his bilateral knee arthritis forced him to retire because the bilateral knee pain prevented him from ambulating, or that he has not earned wages since 1999 as noted in a submitted April 2007 Social Security Administration (SSA) statement.  Both the VA examiner in his April 2007 addendum opinion and Dr. E.P. conclude that his bilateral knee arthritis have rendered him unemployable.  Additionally, the Veteran has never alleged that his service-connected rheumatic fever is the reason for his inability to obtain and sustain gainful employment.  Rather, he always has stated that his nonservice-connected bilateral knee arthritis prevents him from working.  However, the Board notes that Veteran is not service-connected for his bilateral knee arthritis, as the disability was denied in an April 2007 rating decision and by the Board in this decision.  Thus, there is no evidence of record showing that a referral is warranted for extra-schedular consideration as the Veteran's service-connected disability has not rendered him unemployable.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To this end, the Board has closely reviewed and considered each of the Veteran's statements that he has authored during the course of his appeal.  

However, a lay person, such as the Veteran, lacks the medical training and expertise to provide a complex medical opinion, such as a determination whether specific disabilities, by themselves or in tandem, preclude substantially gainful employment.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's assertion that a TDIU should be granted is ultimately insufficient to establish that he is unemployable as a result of only his service-connected disability.

As the evidence of record fails to demonstrate that the Veteran is unemployable based solely on his service-connected disability, the Board finds that a TDIU is not warranted and there is no evidence to warrant referral for consideration of a TDIU on an extra-schedular basis.  A preponderance of the evidence is against the claim for a TDIU, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for bilateral knee arthritis, to include as secondary to the Veteran's service-connected rheumatic fever, inactive, is denied.  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


